—In an action to recover damages, inter alia, based on a violation of Executive Law § 296, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Copertino, J.), entered December 12, 1991, which, upon an order of the same court, dated *410March 15, 1990, which granted the defendants’ motion to dismiss the complaint as time barred, is in favor of the defendant and against the plaintiff.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the applicable period of limitations in this case was one year and 90 days (see, County Law § 52; see also, Mills v County of Monroe, 59 NY2d 307, affg 89 AD2d 776, cert denied 464 US 1018). Accordingly, the complaint was properly dismissed as time barred. Mangano, P. J., Pizzuto, Altman and Krausman, JJ., concur.